Title: To James Madison from Edmund Randolph, 22 March 1781 [1782]
From: Randolph, Edmund
To: Madison, James


Dear sir
Bushtown March 22. 1781 [1782]
The roads have been hitherto so bad, that we have been able to accomplish no more of our journey, than about 80 miles. Tomorrow we shall see Baltimore; and unless my arrangements miscarry, I shall revisit Richmond on Sunday se’ennight.
For a few minutes this afternoon I thumbed the body of Maryland laws. In the preface to Bacon’s edition of them, I found a recital of an act of the Lords commissioners &c. on the 4th. of April 1638, asserting the principles of preemption. The cause of this act was, that a Mr. Clayborne had attempted to settle under the title of the Indians within the precincts of Lord Baltimore: and the board absolutely protested against the usurpation.
Consult too the many laws respecting the Nanticoke and Choptank Indians. Not one of them can be supported but upon the grounds of preemption.
Betsy begs to be particularly remembered to Mrs. House, Mrs. Trist, Mrs. Jones, Mr. Jones & yourself, and offers her respects to the rest of your family. As for myself, I profess particular regard to the ladies, and wish most sincerely the welfare of the gentlemen. To you, my dear Sir, I subscribe as your friend
E. R.
